

117 HR 5306 IH: Re-using Equipment for Environmental Fortification Act
U.S. House of Representatives
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5306IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2021Ms. Salazar (for herself, Mr. Case, Mr. Waltz, Mr. Mast, Mr. Bilirakis, Mr. Gimenez, Mrs. Murphy of Florida, Mr. Van Drew, Mrs. Luria, Mr. Curtis, Mr. Suozzi, Ms. Brownley, Mr. Steube, Miss González-Colón, Mr. Rutherford, Mr. Gaetz, Mr. Dunn, Mrs. Demings, Mr. C. Scott Franklin of Florida, Mr. Rice of South Carolina, and Mr. Webster of Florida) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of the Navy to notify Congress of the pending retirement of any naval vessel that is a viable candidate for artificial reefing, and for other purposes.1.Short titleThis Act may be cited as the Re-using Equipment for Environmental Fortification Act or the REEF Act.2.Congressional notification of pending retirements of naval vessels that are viable candidates for artificial reefing(a)Sense of CongressIt is the sense of Congress that the Secretary of the Navy should explore and solicit artificial reefing opportunities with appropriate entities for any naval vessel planned for retirement before initiating any plans to dispose of the vessel.(b)ReportNot later than 90 days before the retirement from the Naval Vessel Register of any naval vessel that is a viable candidate for artificial reefing, the Secretary of the Navy shall notify Congress of the pending retirement of such vessel. 